Smith, Justice,
dissenting.
I would grant the application for certiorari in this case and reverse the principle of law in Georgia that one cannot recover exemplary damages unless general, actual or compensatory damages are found. “The legal doctrine of punitive damages is founded in the theory that certain intentional acts should be punished or deterred. Punishment and deterrence concern behavior that society finds undesirable. Punishment and deterrence are not related to actual or compensatory damages. Punitive damages are not to compensate an injured party, but to give bad actors a legal spanking.” Lane County v. Wood, 298 Or. 191 (691 P2d 473) (Or. 1984).
This principle is supported in many other jurisdictions in the United States. For this reason, I would grant and reverse.
*350Ordered May 1, 1985.
Adams, Garner, Ellis & Inglesby, Brent J. Savage, George L. Lewis, for appellant.
Lee & Clark, Fred S. Clark, for appellee.